—Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 12205/94.
Upon the papers filed in support of the application and in opposition thereto, and after hearing oral argument in support of the application and in opposition thereto, it is
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Lawrence, J. P., Santucci, Altman and Goldstein, JJ., concur.